Citation Nr: 0526584	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-14 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran, who had active service from December 
1961 to November 1963, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in December 
2004, and that development was completed by the Appeals 
Management Center.  The case has since been returned to the 
Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal.

2.  The veteran had active service from December 6, 1961 to 
November 27, 1963.

3.  The veteran did not serve in the Republic of Vietnam 
during active service.

4.  The veteran did not serve on active service during a 
period of war.



CONCLUSION OF LAW

The criteria for nonservice-connected pension benefits have 
not been met.  38 U.S.C.A. §§ 101(12), 1501, 1521, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.2, .102, 3.159 
(2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of any information and evidence needed 
to substantiate a claim.  Collectively, the June 2002 
decision letter, as well as the April 2003 Statement of the 
Case and the May 2003 and March 2005 Supplemental Statements 
of the Case issued in connection with the appellant's appeal 
have notified him of the evidence considered, the pertinent 
laws and regulations, and the reason his claim was denied.  
In addition, a letter was sent to the veteran in November 
2001 that specifically informed him of the substance of the 
VCAA.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the November 2001 letter has essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the record contains information from the veteran concerning 
his dates of service, which is the only relevant and 
probative evidence necessary to resolve the veteran's appeal.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained by the RO.  

The Board further notes that any deficiencies in satisfying 
the requirements of the VCAA will not affect the outcome 
because this is essentially a case where the law and not the 
evidence is dispositive.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).  Therefore, the 
Board finds that under the facts and circumstances of this 
case no further action is necessary under the VCAA.  

To establish basic eligibility for nonservice-connected VA 
pension benefits, a veteran must have served in the active 
military, naval or air service: for a period of 90 days or 
more during a period of war; during a period of war and be 
discharged or released from such service for a service-
connected disability; for a period of 90 days or more and 
such period either began or ended during a period of war; or, 
for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war period.  
See 38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a) 
(2004).

A veteran of any war means a veteran who served in the active 
military, naval or air service during a period of war as 
defined in 38 C.F.R. § 3.2.  Under 38 C.F.R. § 3.2(f), the 
Vietnam Era is defined as the period beginning on February 
28, 1961, and ending on May 7, 1975, inclusive, in the case 
of a veteran who served in the Republic of Vietnam, or as the 
period beginning on August 5, 1964, and ending on May 7, 
1975, inclusive, in all other cases.  Just prior to the 
Vietnam Era, VA regulations recognize as a period of war, the 
Korean conflict which is defined as the period beginning on 
June 27, 1950, through January 31, 1955.  See 38 C.F.R. 
§ 3.2(e).  

The basic facts in this case are not in dispute.  The record 
clearly shows that the veteran's active service was after the 
Korean conflict and prior to the Vietnam Era for those 
individuals who did not serve in the Republic of Vietnam.  
The veteran's DD Form 214 shows that he entered active 
service on December 6, 1961 and separated from active service 
on November 27, 1963.  Although his DD 214 does show that he 
had one year, six months, and eight days of foreign and/or 
sea service in Europe, there is no indication that the 
veteran served in the Republic of Vietnam.  Thus, the record 
does not show that the veteran had service during the Vietnam 
Era, as defined above. 

Accordingly, the Board finds that the veteran did not serve 
in the active military, naval, or air service during a period 
of war, and is not eligible to receive pension benefits under 
the provisions of 38 U.S.C.A. § 1521.  Because the veteran 
does not meet the basic eligibility requirements for a 
nonservice-connected pension, his claim must be denied by 
operation of law. See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The Board has no discretion and must apply the law 
and regulations as stated. See 38 U.S.C.A. § 7104(c).  
Accordingly, his claim for a nonservice-connected pension is 
denied.


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


